81758: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36613: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81758


Short Caption:LAS VEGAS REVIEW-JOURNAL VS. CITY OF HENDERSONCourt:Supreme Court


Related Case(s):73287, 75407


Lower Court Case(s):Clark Co. - Eighth Judicial District - A747289Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/14/2020 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLas Vegas Review-JournalMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(Former)
						
							(Armstrong Teasdale, LLP/Las Vegas)
						


RespondentCity of HendersonAndrea M. Champion
							(Bailey Kennedy)
						Sarah E. Harmon
							(Bailey Kennedy)
						Brandon P. Kemble
							(Henderson City Attorney)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Brian R Reeve
							(Henderson City Attorney)
						Nicholas G. Vaskov
							(Henderson City Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


09/09/2020Filing FeeFiling Fee due for Appeal. (SC)


09/09/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-33219




09/09/2020Filing FeeE-Payment $250.00 from Margaret A. McLetchie. (SC)


09/09/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-33222




09/14/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC)20-33690




09/14/2020Notice/IncomingFiled Respondent's Notice of Appearance (Sarah E. Harmon, Andrea M. Champion, and Brandon P. Kemble) (SC)20-33734




09/30/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-35903




09/30/2020Docketing StatementFiled Docketing Statement. (SC)20-35928




10/02/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)20-36196




10/15/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  6/18/20.  To Court Reporter:  Jessica Kirkpatrick.  (SC)20-37958




12/17/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: January 14, 2021. (SC)20-45646




01/14/2021AppendixFiled Joint Appendix. Volume I. (SC)21-01210




01/14/2021AppendixFiled Joint Appendix. Volume II. (SC)21-01212




01/14/2021AppendixFiled Joint Appendix. Volume III. (SC)21-01214




01/14/2021AppendixFiled Joint Appendix. Volume IV. (SC)21-01213




01/14/2021AppendixFiled Joint Appendix. Volume V. (SC)21-01215




01/14/2021AppendixFiled Joint Appendix. Volume VI. (SC)21-01216




01/14/2021AppendixFiled Joint Appendix. Volume VII. (SC)21-01217




01/14/2021AppendixFiled Joint Appendix. Volume VIII. (SC)21-01218




01/14/2021AppendixFiled Joint Appendix. Volume IX. (SC)21-01219




01/14/2021BriefFiled Appellant's Opening Brief. (SC)21-01321




02/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: March 2, 2021. (SC).21-03786




03/02/2021BriefFiled Respondent's Answering Brief. (SC)21-06149




03/25/2021MotionFiled Appellant's Unopposed Motion for Extension of Time to File Reply Brief. (SC)21-08597




03/29/2021Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: May 17, 2021. (SC)21-08846




05/17/2021MotionFiled Appellant's Motion for Leave to File Reply in Excess of Page/Type Volume Limitation.  (DETACHED REPLY BRIEF AND FILED SEPARATELY PER ORDER 5/26/21).  (SC)21-14227




05/26/2021Order/ProceduralFiled Order Granting Motion.  The clerk shall detach the reply brief from the motion filed on May 17, 2021, and file it separately.  (SC)21-15092




05/26/2021BriefFiled Appellant's Reply Brief.  (SC)21-15093




05/26/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-29625




12/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 81 SNP21-RP/LS/AS. (SC).21-36613




12/30/2021Notice/IncomingFiled Notice of Disassociation of Counsel. (SC)21-37223




01/11/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's petition for rehearing due: January 24, 2022. (SC)22-01072




01/24/2022MotionFiled Appellant's Unopposed Motion for Extension to File Petition for Rehearing (Second). (SC)22-02402




01/25/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until February 14, 2022, to file and serve a petition for rehearing.  If no petition for rehearing is timely filed, the clerk shall issue the remittitur.  (SC)22-02534




02/14/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)22-04990




02/14/2022Filing FeeFiling fee paid. E-Payment $150.00 from Margaret A. McLetchie. (SC)


02/28/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-06392




03/25/2022RemittiturIssued Remittitur.  (SC)22-09305




03/25/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


04/11/2022RemittiturFiled Remittitur. Received by District Court Clerk on March 28, 2022. (SC)22-09305





Combined Case View